DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Patent Board Decision
	This Office Action is responding to the Patent Board Decision rendered on 3/2/2021.

Allowable Subject Matter
Claims 22-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 22, the art of record when considered alone or in combination neither anticipates nor renders obvious a rotatable joint comprising a rotatable joint portion made from radiolucent laminar sheeting, in combination with all features recited in the claim.
Regarding dependent claims 23-42, they are allowed due to their dependencies on independent claim 22.
Regarding independent claim 43, the art of record when considered alone or in combination neither anticipates nor renders obvious a rotatable hinge comprising male joint member and a female joint member made from radiolucent laminar sheeting, in combination with all features recited in the claim.
Regarding dependent claims 44-60, they are allowed due to their dependencies on independent claim 43.
Regarding independent claim 61, the art of record when considered alone or in combination neither anticipates nor renders obvious a rotatable joint for variable angular articulation made from radiolucent laminar sheeting, in combination with all features recited in the claim.
Regarding dependent claims 62-69, they are allowed due to their dependencies on independent claim 61.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786